IN THE SUPREME COURT OF THE STATE OF DELAWARE

CHAD WOOD,                            §
                                      §     No. 294, 2015
      Petitioner Below,               §
      Appellant,                      §     Court Below—Family Court
                                      §     of the State of Delaware in and
      v.                              §     for New Castle County
                                      §
KAREN HALL,                           §     File No. CN11-06437
                                      §     Pet. No. 14-25901
      Respondent Below,               §
      Appellee.                       §
                          Submitted: September 9, 2015
                          Decided:   September 11, 2015
                               ORDER
      This 11th day of September 2015, it appears to the Court that, on August 11,

2015, the Clerk issued a notice to show cause, by certified mail, directing the

appellant to show cause why this appeal should not be dismissed for his failure to

file an opening brief and appendix. The Clerk sent an additional copy of the notice

to the appellant on August 26, 2015. The appellant has not responded to the notice

to show cause within the required ten-day period. Dismissal of the appeal is

deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                            BY THE COURT:
                                            /s/ Leo E. Strine, Jr.
                                            Chief Justice